UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-1341878 MOBIFORM SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3399360 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1antage Pt. Dr., Suite A Crystal River, Florida (Address of principal executive offices) (Zip Code) Issuer's telephone number (352) 564-9610 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common equity outstanding as ofJune 8, 2011 was 24,586,672 shares of common stock, par value $.0001. Table of Contents MOBIFORM SOFTWARE, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 BALANCE SHEETS 3 AT APRIL 30, 2011 (UNAUDITED) AND OCTOBER 31, 2010 3 STATEMENTS OF OPERATIONS [UNAUDITED] 4 FOR THE THREE AND SIX MONTHS ENDED APRIL 30, 2 4 STATEMENTS OF CASH FLOWS [UNAUDITED] 5 FOR THE SIX MONTHS ENDED APRIL 30, 2 5 NOTES TO FINANCIAL STATEMENTS [UNAUDITED] 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4. CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MOBIFORM SOFTWARE, INC. BALANCE SHEETS April 30, October 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Prepaid Expenses and Other Current Assets Total Current Assets Property and Equipment – Net Other Assets Security Deposits Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Convertible Notes Payable $ $ Notes Payable – Related Party Accounts Payable and Accrued Liabilities Deferred Revenue Total Current Liabilities Commitments and Contingencies Stockholders’ Deficit Preferred Stock, $0.0001 Par Value, 5,000,000 Shares Authorized and Unissued Common Stock, $0.0001 Par Value; 100,000,000 Shares Authorized; Shares Issued and Outstanding, 24,586,672 at April 30, 2011 andOctober 31, 2010 Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See the accompanying notes to financial statements. 3 Table of Contents MOBIFORM SOFTWARE, INC. STATEMENTS OF OPERATIONS [UNAUDITED] For the Three Months Ended For the Six Months Ended April 30, April 30, Revenue $ Operating Expenses Payroll Expenses Consulting Fees – Share Based Professional Fees Advertising Depreciation and Amortization Consulting Fees Office Rent Telephone and Communication Other Total Operating Expenses Operating Income (Loss) ) ) OtherExpenses Interest Expense ) Interest Expense – Related Party ) Total OtherExpenses ) Income (Loss) Before Income Taxes ) ) Provision for Income Taxes Net Income (Loss) $ ) $ ) $ $ Net Income (Loss) Per Common Share – Basic and Diluted $ ) $ $ $ Weighted-Average Common Shares Outstanding – Basic and Diluted See the accompanying notes to financial statements. 4 Table of Contents MOBIFORM SOFTWARE, INC. STATEMENTS OF CASH FLOWS [UNAUDITED] For the Six Months Ended April 30, Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by (Used for) Operating Activities: Depreciation and Amortization Consulting Fees – Share Based Deferred Revenue ) Changes in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable ) ) Prepaid Expenses and Other Current Assets ) Increase (Decrease) in: Accounts Payable and Accrued Liabilities ) ) Net Cash Provided by (Used for) Operating Activities ) Investing Activities Acquisition of Property & Equipment ) Net Cash Used for Investing Activities ) Financing Activities Proceeds from note payable – related party Net Cash Provided by Financing Activities Change in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Common Stock Issued for Share Liability $ $ See the accompanying notes to financial statements. 5 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS [UNAUDITED] APRIL 30, 2011 (1)Nature of Business and Basis of Presentation Mobiform Software, Inc, (“Mobiform”, the “Company”, “we” or “us”), a Delaware corporation, was originally formed under the name Firefly Learning, Inc. in May 2001. In October, 2005, pursuant to an exchange agreement, we acquired all of the issued and outstanding shares of capital stock of Mobiform Software, Ltd. (“Mobiform Canada”), a Canadian corporation, in exchange for 14,299,593 shares of our common stock. Effective September 14, 2010, Mobiform Canada was dissolved. Mobiform is in the business of developing software products for the visualization and monitoring of data in heavy industry. Our HMI (Human Machine Interface) software and SCADA (Supervisory Control and Data Acquisition) products are utilized in petro chemical, electricity distribution, transportation, facilities management and manufacturing industries. Mobiform also licenses portions of its technology for use in the products of smaller software firms and Fortune 500 companies. Our products are marketed and sold globallyand offered through a sales channel of system integrators and resellers. (2)Going Concern The accompanying financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have incurred substantial net operating losses and used substantial amounts of cash in our operating activities.Since our inception, we have incurred losses, have an accumulated deficit of $7,364,374 at April 30, 2011, and have experienced negative cash flows from operations.The expansion and development of our business will likely require additional capital.This condition raises substantial doubt about our ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. We are presently working to raise additional capital to meet our working capital needs and are restructuring operating costs as we continue to market our products in line with our business plan.We have signed significant licensing agreements and continue to implement our strategic business plan. There are no assurances, however, that we will be successful in our efforts to raise capital or generate sufficient revenues through our marketing efforts or to reduce operating costs to a level where we will attain profitability. 6 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS [UNAUDITED] APRIL 30, 2011 (3) Summary of Significant Accounting Policies Unaudited Interim Statements - The accompanying unaudited interim financial statements as of April 30, 2011, and for the three and six months ended April 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of April 30, 2011, the results of operations for the three and six months ended April 30, 2011 and 2010 and the cash flows for the six months ended April 30, 2011 and 2010.The results of operations for the six months ended April 30, 2011 are not necessarily indicative of the results to be expected for the full year. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Our revenues are recognized in accordance with FASB ASC Topic 985-605 “Revenue Recognition” for the software industry.Revenue from the sale of software licenses is recognized when standardized software modules are delivered to and accepted by the customer, the license term has begun, the fee is fixed or determinable and collectability is probable.Revenue from software maintenance contracts and Application Service Provider (“ASP”) services are recognized ratably over the lives of the contracts.Revenue from professional services is recognized when the service is provided. We enter into revenue arrangements in which a customer may purchase a combination of software, maintenance and support, and professional services (multiple-element arrangements).When vendor-specific objective evidence (“VSOE”) of fair value exists for all elements, we allocate revenue to each element based on the relative fair value of each of the elements.VSOE of fair value is established by the price charged when that element is sold separately.For maintenance and support, VSOE of fair value is established by renewal rates, when they are sold separately.For arrangements where VSOE of fair value exists only for the undelivered elements, we defer the full fair value of the undelivered elements and recognize the difference between the total arrangement fee and the amount deferred for the undelivered items as revenue, assuming all other criteria for revenue recognition have been met. Subsequent Events – The Company evaluated subsequent events, which are events or transactions that occurred after April 30, 2011 through the issuance of the accompanying financial statements. Our other accounting policies are set forth in Note 3 of our audited financial statements included in the Mobiform Software, Inc. 2010 Form10-K. 7 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS [UNAUDITED] APRIL 30, 2011 (4) New Authoritative Accounting Guidance In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update 2010-06 (“ASU 2010-06”), “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 requires reporting entities to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances, and settlements on gross basis in the reconciliation of Level 3 fair value measurements.ASU 2010-06 is effective for annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010.The adoption of the subsequent provisions of ASU 2010-06 is not expected to have a material impact on the Company’s financial statement disclosures. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying financial statements. (5)Property and Equipment Property and equipment consists of the following: April 30, October 31, Estimated Useful Lives [Unaudited] Computer Equipment $ $ 5 years Office Equipment 5-7 years Software 3 years Total Less: Accumulated Depreciation and Amortization ) ) $ $ (6)Stockholders’ Equity We are authorized to issue 100,000,000 shares of common stock, par value $0.0001 per share and 5,000,000 shares of preferred stock, par value $0.0001 per share.At April 30, 2011 there were 24,586,672 common shares issued and outstanding.An additional 6,519,116 common shares were reserved for issuance as of April 30, 2011 for outstanding purchase warrants and convertible debt.There are no shares of preferred stock issued and outstanding. At April 30, 2011, we have 154,000 outstanding warrants to employees.The fair value of all the warrants issued for services is being charged to operations over the periods the warrants vest.Amortization of the fair values charged to operations is determined by the Black-Scholes pricing model.We had no such charges in the six months ended April 30, 2011 and 2010.All the warrants have cashless exercise provisions as defined in the warrants. 8 Table of Contents MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS [UNAUDITED] APRIL 30, 2011 (6)Stockholders’ Equity (Continued) We entered into a consulting agreement on February 5, 2010 for financial consulting services.As part of the compensation for services, the consultant was granted a five-year warrant to purchase 300,000 shares of our common stock at the market price per share on the date of issuance, which was $0.09.The warrant vests 25% on the date of issuance and every three months thereafter and has cashless exercise provisions as defined in the warrant.The fair value of the warrant, $5,883, was calculated using the Black-Scholes pricing model with the following assumptions: 0% dividend yield; 0.4% risk free interest rate; 23.81% volatility; 5 year expected life.Share-based expense based on the fair value of the warrant is being charged to operations over the vesting period.The expense recorded in the six months ended April 30, 2011 was $1,459. In January 2010, we issued 150,000 shares of our common stock for a share liability of $58,500 incurred for consulting services. In the six months ended April 30, 2010, $29,250 expense related to this agreement and $30,654 deferred under another consulting agreement were charged to operations as share-based consulting. The following table summarizes the warrants and options. For the Six Months Ended For the Year Ended April 30, 2011 (Unaudited) October 31, 2010 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period $ $ Granted/Sold $ Expired/Cancelled ) $ ) $ Forfeited Exercised Outstanding at end of period $ $ The following table summarizes information about stock warrants and options outstanding as of April 30, 2011 [Unaudited]: Warrants and Options Outstanding Exercisable Weighted- Average Remaining Weighted- Weighted Contractual Average Average Number Life Exercise Number Exercise Exercise Price Outstanding (in Years) Price Exercisable Price $
